Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161926-7(55)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  B.A. TYLER,                                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
             Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                     SC: 162016                                         Justices

  v                                                                  COA: 348231
                                                                     Oakland CC: 2018-165238-NZ
  DAVID M. FINDLING and THE FINDLING
  LAW FIRM, PLC,
            Defendants-Appellants,
  and

  MEKEL S. MILLER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Alternative Dispute Resolution
  Section of the State Bar of Michigan to file a brief amicus curiae is GRANTED. The
  amicus brief submitted on December 2, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2020

                                                                               Clerk